Citation Nr: 1113631	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

Entitlement to service connection for headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification in the left ankle region, to include as secondary to posttraumatic stress disorder (PTSD).  

(Issues previously remanded involving entitlement to service connection for disability due to residuals of exposure to multiple toxins, inclusive of immune system dysregulation, to include as due to an undiagnosed illness; an effective date earlier than August 23, 2006, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity; an initial compensable rating for fatigue as due to an undiagnosed illness; an initial compensable rating for a skin disability, characterized as a skin rash manifested as red splotches as due to an undiagnosed illness; an initial compensable rating for diarrhea as due to an undiagnosed illness; and an effective date earlier than April 11, 2003, for a 10 percent rating for degenerative disc disease of the lumbosacral spine, will be addressed by the Board of Veterans' Appeals (Board) in a separate decision to be issued at a subsequent time.)



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966 and from September 1990 to April 1991, to include service in the Southwest Asia Theatre of Operations.  

The Board entered a decision on April 16, 2009, in which claims for service connection, initial or separate ratings, or earlier effective dates for service connection or particular ratings were allowed, denied, or remanded to the RO in Waco, Texas, for additional actions.  This was followed by the Veteran's appeal to the United States Court of Appeals for Veterans Claims (Court) with respect to seven issues involving his entitlement to service connection for certain disorders, which the Board had denied only on a direct basis.  On appeal to the Court, the Veteran characterized those issues as involving only entitlement to service connection for headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification and he alleged that the Board had erred in failing to develop and adjudicate issues of secondary service connection as to all of the listed entities, and specifically, entitlement to service connection for each of the aforementioned disorders, secondary to service-connected PTSD.  By its memorandum decision of June 2010, the Court agreed, and it vacated and remanded to the Board the issues of the Veteran's entitlement to service connection for headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification, to include as secondary to PTSD, for additional action.  The case has since been returned to the Board for further consideration.  

As for the matters remanded by the Board in April 2009, only one such issue remains on appeal, that of entitlement to service connection for disability due to residuals of exposure to multiple toxins, inclusive of immune system dysregulation, including as due to an undiagnosed illness.  That issue was further addressed by the Board in its April 2010 remand, when an additional VA medical examination was requested, which to date has not been undertaken based on the evidence now contained in the claims folder.  As well, by its April 2010 remand, the Board, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), returned to the RO the issues of entitlement to an effective date earlier than August 23, 2006, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity; an initial compensable rating for fatigue as due to an undiagnosed illness; an initial compensable rating for a skin disability, characterized as a skin rash manifested as red splotches as due to an undiagnosed illness; an initial compensable rating for diarrhea as due to an undiagnosed illness; and an effective date earlier than April 11, 2003, for a 10 percent rating for degenerative disc disease of the lumbosacral spine, for issuance of a statement of the case.  That statement of the case was furnished to the Veteran in January 2011, following which a timely substantive appeal was filed; however, VACOLS (Veterans Appeals Control and Locator System), by which VA tracks its appeals actions, indicates that a supplemental statement of the case was issued as to these Manlincon issues, as well as the pending appeal for service connection for disability due to multiple toxin exposure, in March 2011, which is not now of record.  Issuance of such document implies that RO actions were undertaken or additional evidence was received, but in the absence of that document, what specifically occurred cannot be ascertained.  In view of the foregoing, and inasmuch as the RO did not again certify either the Manlincon issues or the service connection for disability due to multiple toxin exposure, the Board will defer any additional action as to those pending appellate issues until the RO finally completes its development relating thereto.  

This appeal, as remanded by the Court, is REMANDED by the Board directly to the RO, based on the Veteran's representation by an attorney.  VA will notify the Veteran if further action is required on his part.


REMAND

As indicated by the Court, the Veteran through his submission of medical treatise evidence has raised issues involving his entitlement to service connection for headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification a direct basis, secondary to service-connected PTSD.  Those matters relating to secondary service connection have not to date been developed or adjudicated by VA and remand is required to permit these actions to be undertaken.  38 C.F.R. § 19.9 (2010).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) with respect to issues of the Veteran's entitlement to service connection for headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification, to include as secondary to service-connected PTSD.  Included in the notice provided should be the information and evidence still needed to substantiate his claims for direct, presumptive, and secondary service connection for each of the claimed disorders.  Specific notice should be furnished to him as to the law and regulations governing his claims for service connection as due to undiagnosed illness and for secondary service connection, including 38 U.S.C.A. § 1117 and 38 C.F.R. §§ 3.310, 3.317, as amended.  He should also be provided notice as to the assignment of disability ratings and effective dates, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As well, he should be advised of his right to request assistance from VA in obtaining the evidence and information needed to substantiate his claims for service connection.

Depending upon the Veteran' response, any and all assistance due him must then be provided by VA.

2.  Obtain all pertinent records of VA treatment, which are not already on file, for inclusion in the Veteran's VA claims folder.

3.  Thereafter, schedule the Veteran for a VA psychological or psychiatric examination in order to ascertain the relationship, if any, between the Veteran's service-connected PTSD and the claimed disorders involving headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification in the left ankle region.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should undertake a complete review of the Veteran's medical and psychiatric history and current complaints, and undertake a comprehensive clinical evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed.  

The examiner should then offer an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD has directly caused or aggravated claimed entities involving headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and/or an arterial calcification in the left ankle region? 

A complete rationale for any opinion offered should be provided and such opinion should incorporate the at least as likely as not language.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further informed that that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, adjudicate the Veteran's claims for service connection, be it on a direct, presumptive, or secondary basis, for headaches, neck pain, hypertension, multiple joint pain, diverticulitis, impotence, and arterial calcification in the left ankle region, to include as secondary to service-connected PTSD, and as a result of undiagnosed illness.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


